873 F.2d 1450
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Jack POLLACK and Menomonee Enterprises, Inc., Plaintiffs-Appellants,v.The UNITED STATES, Defendant-Appellee.
No. 88-1634.
United States Court of Appeals, Federal Circuit.
Dec. 14, 1988.

Before FRIEDMAN, BISSELL and ARCHER, Circuit Judges.
BISSELL, Circuit Judge.

ORDER

1
Jack Pollack and Menomonee Enterprises, Inc. move to file their brief out of time and for a 60-day extension of time to file their brief.


2
Pollack's brief was due November 21, 1988.  On November 30, this court received the instant motion with the explanation that counsel "was under the impression that all proceedings, including filing the Brief, were stayed until he was admitted to the Bar."    Counsel does not state the basis for his "impression."


3
The docketing letter, the Federal Rules of Appellate Procedure and the court's local rules make clear that the briefing schedule is not suspended for reasons such as this.  Moreover, Fed.Cir.R. 31(d) specifically puts parties on notice that the consequence of failing to file a brief is dismissal.  We find no reason to make an exception.


4
Accordingly,

IT IS ORDERED THAT:

5
(1) Pollack's motion to file his brief out of time is denied.


6
(2) Pollack's motion for a 60-day extension of time is denied.


7
(3) The Clerk is directed to dismiss the case for failure to prosecute.